Case 2:21-cr-20367-LVP-KGA ECF No. 22, PageID.110 Filed 09/22/21 Page 1 of 5




                      United States District Court
                      Eastern District of Michigan


United States of America,
                                            Hon. Linda V. Parker
v.
                                            Case No. 21-20367
Anthony Cassani,

            Defendant.
                                    /

                Government’s Sentencing Memorandum

     In March of 2020, during the early days of the Covid-19 pandemic,

an emergency cleaning crew called Anthony Cassani to assist in

sanitizing an FBI office space. But rather than do the job he was being

paid to do, Cassani chose instead to steal proprietary information about

a gang investigation and post it on social media. His criminal conduct

has earned him a three-month sentence followed by a one-year term of

supervised release with the hope that this brief term of imprisonment

will promote respect for the law and deter him and others from

committing similar offenses.




                                        1
Case 2:21-cr-20367-LVP-KGA ECF No. 22, PageID.111 Filed 09/22/21 Page 2 of 5




                               Background

     The FBI evacuated part of its office in March 2020 so that the

building could be sanitized to reduce the spread of Covid-19. While

inside the offices he was supposed to be cleaning, Cassani saw a link

chart displayed in an agent’s cubicle. The chart contained proprietary

information about the FBI’s investigation, and outlined the rank and

hierarchy of members of a violent street gang in Detroit.

     After recognizing the name of the gang, Cassani photographed the

chart with his cell phone. Cassani then distributed the picture to his

friends and associates using multiple social media channels to publicize

the FBI’s investigation. Within days, the photograph depicting the

gang’s link chart ended up in the hands of members of multiple street

gangs, thereby depriving the FBI of the full benefit of its use.

Fortunately, the investigation was not compromised, and no agents

were injured; however this providential outcome does not diminish the

seriousness of Cassani’s crime.




                                     2
Case 2:21-cr-20367-LVP-KGA ECF No. 22, PageID.112 Filed 09/22/21 Page 3 of 5




                                Argument

A. Cassani’s history and characteristics; 18 U.S.C. § 3553(a)(1).

     This marks Cassani’s fourth criminal conviction in the last four

years. (PSR ¶¶ 23-25). Notably, two of those convictions also involved

theft; unfortunately, none resulted in a custodial sentence. (Id.). This

pattern of behavior evinces an apparent trend and proclivity toward

lawlessness which needs to be brought to an end. A three-month

sentence followed by a period of supervised release serves this end.


B. The seriousness of Cassani’s offense and the need to promote respect
   for the law and provide just punishment; 18 U.S.C. § 3553(a)(2)(A).

     Cassani chose to steal FBI information and give it to the targets of

a federal investigation. Fortunately, this breach of trust did not

compromise the investigation or result in injury to law enforcement.

This crime is, however, a window into Cassani’s lack of respect for the

law, and the need to provide just punishment for this offense.


C. The need to provide adequate deterrence to Cassani and others; 18
   U.S.C. §§ 3553(a)(2)(B).

     The need for deterrence is an important consideration for this

Court. It is evident that Cassani’s prior noncustodial sentences did little


                                     3
Case 2:21-cr-20367-LVP-KGA ECF No. 22, PageID.113 Filed 09/22/21 Page 4 of 5




to alter his behavior. Accordingly, the government is recommending a

three-month sentence with the hope that it will deter Cassani and

others who may be inclined to mimic this behavior.

                                Conclusion

     The Court should sentence Cassani to three months’

imprisonment followed by a one-year term of supervised release.


                                      Respectfully submitted,

                                      Saima S. Mohsin
                                      Acting United States Attorney

                                      /s/ Eaton P. Brown
                                      Eaton P. Brown
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      Eastern District of Michigan
                                      211 West Fort Street, Suite 2001
                                      Detroit, MI 48226
                                      Phone: (313) 226-9184
                                      Email: eaton.brown@usdoj.gov


Dated: September 22, 2021




                                     4
Case 2:21-cr-20367-LVP-KGA ECF No. 22, PageID.114 Filed 09/22/21 Page 5 of 5




                           Certificate of Service

  I certify that on September 22, 2021, I electronically filed the

foregoing paper with the Clerk of the Court using the ECF system

which will send notification of such filing to the following:

                Mark Gatesman, Attorney for Defendant

                                      /s/ Eaton P. Brown
                                      Eaton P. Brown
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      Eastern District of Michigan
                                      211 West Fort Street, Suite 2001
                                      Detroit, MI 48226
                                      Phone: (313) 226-9184
                                      Email: eaton.brown@usdoj.gov




                                     5
